        Case 19-36313 Document 3512 Filed in TXSB on 03/04/21 Page 1 of 7



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
HECTOR DURAN
TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650 x 241
Fax: (713) 718-4670



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                           §        CASE NO.
                                                 §
SOUTHERN FOODS GROUP, LLC                        §        19-36313 (DRJ)
et al.,                                          §        (Chapter 11)
                                                 §
        DEBTORS 1                                §        (Jointly Administered)

                LIMITED OBJECTION OF UNITED STATES TRUSTEE TO
                DEBTORS’ JOINT CHAPTER 11 PLAN OF LIQUIDATION

TO THE HONORABLE DAVID R. JONES
UNITED STATES BANKRUPTCY JUDGE:



1
         The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of
their respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364);
Dean Foods Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965);
Cascade Equity Realty, LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings,
LLC (9144); Dairy Information Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II,
LLC (9192); Dean East, LLC (8751); Dean Foods North Central, LLC (7858); Dean Foods of Wisconsin,
LLC (2504); Dean Holding Company (8390); Dean Intellectual Property Services II, Inc. (3512); Dean
International Holding Company (9785); Dean Management, LLC (7782); Dean Puerto Rico Holdings, LLC
(6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC (9190); Dean
West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC
Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc.
(8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s
Manufacturingand Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008);
Midwest Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson
Ventures, LLC (7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy
Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine
Dairy Products of Sheboygan, LLC (7200). The debtors’ mailing address is 2711 North Haskell Avenue,
Suite 3400, Dallas, TX 75204.
        Case 19-36313 Document 3512 Filed in TXSB on 03/04/21 Page 2 of 7




        Kevin M. Epstein, the United States Trustee for Region 7 (the “U.S. Trustee”), objects to

the Joint Chapter 11 Plan of Liquidation of Southern Foods Group, LLC, Dean Foods Company,

and Their Debtor Affiliates [Dkt. No. 3398] (the “Plan”), and represents as follows:

                                I.    Preliminary Statement

        The Plan improperly provides overly broad exculpation coverage to a myriad of parties in

violation of section 524(e) of the Bankruptcy Code and black letter Fifth Circuit law. This

controlling decision is unequivocal: only an official committee and its members may receive

exculpation coverage. In re Pac. Lumber Co., 584 F.3d 229, 252-253 (5th Cir. 2009). Unless the

Debtors conform the Plan’s exculpation provision to this mandate, the Plan violates section

1129(a)(1) and the Court should deny confirmation.

        II.    Jurisdiction, Venue & Constitutional Authority to Enter a Final Order

        1.     The Court has jurisdiction to consider this matter under 28 U.S.C. § 1334. This is

a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper in this district under 28 U.S.C. §

1408.

        2.     This Court has constitutional authority to enter a final order in this matter. If it is

determined that the bankruptcy judge does not have the constitutional authority to enter a final

order or judgment in this matter, the U.S. Trustee consents to the entry of a final order or judgment

by this Court in this matter.

        3.     Kevin M. Epstein is the duly appointed U.S. Trustee for Region 7. The U.S. Trustee

has standing to raise, appear and be heard on any issue in a case or proceeding under the

Bankruptcy Code. 11 U.S.C. § 307.

        4.     The U.S. Trustee has a statutory duty to monitor the administration of cases

commenced under the Bankruptcy Code. 28 U.S.C. § 586(a)(3). In chapter 11, the U.S. Trustee’s
           Case 19-36313 Document 3512 Filed in TXSB on 03/04/21 Page 3 of 7




supervisory responsibilities include monitoring plans and disclosure statements and filing

comments with the court. 28 U.S.C. § 586(a)(3)(B).

                                                   III. Factual Background

A.         General Information

           5.        On November 12, 2019 (the “Petition Date”), the Debtors filed chapter 11 voluntary

petitions. Since the orders for relief under chapter 11 were entered, the Debtors have operated as

debtors in possession under 11 U.S.C. §§ 1107(a) and 1108. No trustee or examiner has been

appointed in these chapter 11 cases.

           6.        On November 12, 2019, the Court entered the Order directing joint administration

of the chapter 11 cases solely for procedural purposes. See Dkt. No. 9.

           7.        On November 22, 2019, the U.S. Trustee appointed the Official Committee of

Unsecured Creditors. See Dkt. No. 288.

           8.        On January 27, 2021, the Debtors filed revised versions of the Disclosure Statement

and Plan. See Dkt. Nos. 3398 and 3399.

           9.        On January 29, 2021, the Court entered the Order approving the Disclosure

Statement. See Dkt. No. 3421.

B.         The Plan

           10.       As detailed in the chart, the Plan sets forth ten classes:

  Class              Claim or Interest                    Status                      Voting Rights
 Class 1         Other Secured Claims                    Unimpaired                    Deemed to Accept
 Class 2         Other Priority Claims                   Unimpaired                    Deemed to Accept
 Class 3         Senior Note Claims                       Impaired                      Entitled to Vote
                 Control Group Liability Pension
 Class 4                                                  Impaired                      Entitled to Vote
                 Claims
 Class 5         Convenience Claims                       Impaired                      Entitled to Vote
 Class 6         General Unsecured Claims                 Impaired           Deemed to Accept or Presumed to Reject




                                                               3
           Case 19-36313 Document 3512 Filed in TXSB on 03/04/21 Page 4 of 7




  Class               Claim or Interest               Status                 Voting Rights
                                                    Unimpaired or
 Class 7          Prepetition Intercompany Claims                   Deemed to Accept or Presumed to Reject
                                                      Impaired
 Class 8          Section 510(b) Claims               Impaired                Presumed to Reject
 Class 9          Existing Interests                  Impaired                Presumed to Reject
                                                    Unimpaired or
 Class 10         Intercompany Interests                            Deemed to Accept or Presumed to Reject
                                                      Impaired


Plan, Art.III.A.2. The Impaired Classes include Class 3 (Senior Note Claims), Class 4 (Control

Group Liability Pension Claims), Class 5 (Convenience Claims), and Class 6 (General Unsecured

Claims) and are entitled to vote on the Plan. Disclosure Statement, Art.I.C.3. Classes 8 (Section

510(b) Claims) and Class 9 (Existing Interests) are also impaired but will not receive or retain any

property under the Plan and are deemed to reject the Plan. Id.

            11.        The Plan contains a broad exculpation clause that provides that “none of the

Exculpated Parties shall have or incur any liability for any act or omission in connection with,

relating to, or arising out of the Chapter 11 Cases, the negotiation of any settlement or agreement,

contract, instrument, the Disclosure Statement, release, or document created or entered into in

connection with the Plan or in the Chapter 11 Cases, (including the Plan Supplement and, in each

case, any documents and related prepetition transactions related thereto), the pursuit of

confirmation and consummation of the Plan, the preparation and distribution of the Plan, the Plan

Documents, the DIP Loan Documents, the DIP Facility, the Securitization Facility Documents, the

Securitization Facility, the offer, issuance, and distribution of any securities issued or to be issued

under or in connection with the Plan, any other prepetition or post-petition act taken or omitted to

be taken in connection with or in contemplation of the liquidation of the Debtors or the

administration of the Plan or the property to be distributed under the Plan…” (the “Exculpation

Coverage”). Plan, Art.IX.D. The Plan provides Exculpation Coverage to “(a) the Debtors; (b) the

Liquidating Debtors; (c) the Liquidating Trustee; (d) the Liquidating Trust Advisory Board and its



                                                           4
       Case 19-36313 Document 3512 Filed in TXSB on 03/04/21 Page 5 of 7




members; (e) the Creditors’ Committee and its members; (f) the DIP Agent; (g) each DIP Secured

Party; (h) each Securitization Party; (i) each Prepetition Secured Party; (j) the Senior Notes

Indenture Trustee; (k) the Securitization Entities; and (l) with respect to each of the foregoing

Persons and Entities in clauses (a) through (j), such Person’s or Entity’s predecessors, successors,

assigns, subsidiaries, Affiliates, managed accounts and funds, and all of their respective current

and former officers and directors, principals, equity holders, members, partners, managers,

employees, agents, advisory board members, financial advisors, attorneys, accountants,

investment bankers, consultants, representatives, investment managers, investment advisors,

management companies, fund advisors, and other professionals, and such Persons’ respective

heirs, executors, estates, and nominees.” Plan, Art.I.63.

                                      IV.     Argument

A.     Statutory Standards

       Section 1129(a) of the Bankruptcy Code sets forth the requirements for confirming a

chapter 11 plan on a consensual basis, when each impaired class of claims votes to approve the

plan. Among other things, a plan must comply with the applicable provisions of the Bankruptcy

Code. 11 U.S.C. § 1129(a)(1).

       The Debtors bear the burden of establishing that the Plan complies with all of the elements

of section 1129. In re Cypresswood Land Partners, I, 409 B.R. 396, 422 (Bankr. S.D. Tex. 2009)

(“The Debtor, as the proponent of the [plan], has the burden of proving that all elements of 11

U.S.C. § 1129(a) are satisfied.”) (citing In re Internet Navigator Inc., 289 B.R. 128, 131 (Bankr.

N.D. Iowa 2003)).

B.     The Exculpation Provision Violates Fifth Circuit Law

       Under controlling Fifth Circuit law, a chapter 11 plan may only exculpate a creditors


                                                 5
       Case 19-36313 Document 3512 Filed in TXSB on 03/04/21 Page 6 of 7




committee and its members. Pac. Lumber Co., 584 F.3d at 252-53; see also In re Patriot Place,

Ltd., 486 B.R. 773, 823-24 (Bankr. W.D. Tex. 2013) (applying Pacific Lumber and concluding

that “that the Non–Debtor Releases/Exculpations proposed in the [plan were] vague, overbroad,

and [did] not comply with Fifth Circuit precedent and the Bankruptcy Code”). The Fifth Circuit

expressly rejected “a more lenient approach to non-debtor releases taken by other courts” and held

that the “fresh start § 524(e) provides to debtors is not intended to serve this purpose” for others.

584 F.3d at 252-53. With one exception for statutory committees, the Fifth Circuit considered and

rejected any distinction between prohibited third party non-debtor releases and exculpation

coverage. See id. at 253.

       As noted above, the Plan provides Exculpation Coverage to a laundry list of parties that

include: “(a) the Debtors; (b) the Liquidating Debtors; (c) the Liquidating Trustee; (d) the

Liquidating Trust Advisory Board and its members; (e) the Creditors’ Committee and its members;

(f) the DIP Agent; (g) each DIP Secured Party; (h) each Securitization Party; (i) each Prepetition

Secured Party; (j) the Senior Notes Indenture Trustee; (k) the Securitization Entities; and (l) with

respect to each of the foregoing Persons and Entities in clauses (a) through (j), such Person’s or

Entity’s predecessors, successors, assigns, subsidiaries, Affiliates, managed accounts and funds,

and all of their respective current and former officers and directors, principals, equity holders,

members, partners, managers, employees, agents, advisory board members, financial advisors,

attorneys, accountants, investment bankers, consultants, representatives, investment managers,

investment advisors, management companies, fund advisors, and other professionals, and such

Persons’ respective heirs, executors, estates, and nominees.” Plan, Art.I.63.

       Except for the “Creditors’ Committee and its members,” none of the Exculpated Parties

may receive Exculpation Coverage under Pacific Lumber’s interpretation of 11 U.S.C. § 524(e).


                                                 6
       Case 19-36313 Document 3512 Filed in TXSB on 03/04/21 Page 7 of 7




Absent a conforming amendment, this Court should deny confirmation because the Plan violates

11 U.S.C. § 524(e), and in turn, 11 U.S.C. § 1129(a)(1).

                                      V.      Conclusion

       For the reasons above, this Court should deny confirmation absent the modification

detailed herein, and grant such other and further relief as it may deem just and proper.

Dated: March 4, 2021                          Respectfully Submitted,

                                              KEVIN M. EPSTEIN
                                              UNITED STATES TRUSTEE
                                              REGION 7, SOUTHERN and WESTERN
                                              DISTRICTS OF TEXAS

                                              By:     /s/ Hector Duran
                                                      Hector Duran
                                                      Trial Attorney
                                                      Texas Bar No. 00783996
                                                      515 Rusk, Suite 3516
                                                      Houston, TX 77002
                                                      Mobile: (202) 527-4538
                                                      Telephone: (713) 718-4650 x 241
                                                      Fax: (713) 718-4670

                               CERTIFICATE OF CONFERENCE

      I hereby certify that on March 4, 2021, I conferred with Robert B. Bruner, Esq. of Norton
Rose Fulbright US LLP, counsel for the Debtors, but the parties were unable to resolve the matter.

                                                      /s/ Hector Duran
                                                      Hector Duran

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic means
via ECF transmission or BNC noticing to all Pacer System participants in these bankruptcy cases,
on the 4th day of March, 2021.

                                                      /s/ Hector Duran
                                                      Hector Duran




                                                 7
